Per Curiam.
This matter comes before us upon a rule to show cause why a writ of certiorari should not issue at the suit of Margaret Thiel, a taxpayer, and Eaffaele Mazzoni, a bidder, to review an award of a contract for the improvement of seven streets in the town of Guttenberg, Hudson county..
In presenting the matter to the court it was agreed that if the court found that the writ should be allowed, then the cause should be considered and determined as if the writ had actually been allowed and the cause submitted thereunder.
We have no difficulty in reaching the conclusion that the matter is one in which a-writ should be allowed.
Considering the matter upon its merits as if upon a review under the writ, we conclude that the proceedings and award of contract brought up for review must be set aside.
A narration of the facts is unnecessary.
We reach our conclusion upon three grounds which are applicable to both prosecutors—
1. That under Pamph. L. 1917, p. 461, art. 37, If 24, which applies to all improvements, local and otherwise, the ordinance did not become operative until ten days after its final passage, and the award of the contract was made prior to the time such ordinance became effective.
2. That the plans and specifications upon which the bidding was invited and contract awarded were not properly adopted by the governing body.
3. That Pamph. L. 1918, p. 478, § 6, requires the making and creating of an appropriation for the cost of local improvements before any contract for such improvement can be entered into. In the matter under review there is no such action shown to have been taken.
The proceedings and award under review are therefore set aside.